Plaintiffs’ counsel.”).) The Court has reviewed Troy’s letter, and, for the reasons set out below,

finds that nothing therein warrants reconsideration.

       As a preliminary matter, the Court notes that the contents of Troy’s letter could easily

have been provided to the Court in response to its January 9 Order To Show Cause. For some

reason, Troy and Schweitzer did not find it necessary, in response to that Order, to lay out the

steps they took to attempt to comply with the Court’s earlier orders, and they have sought to

explain those steps only now. Yet, even apart from that, the showing that Troy Law has now

made remains deficient.

       First, Troy states in his letter that “[a]s early as December 23, 2019, we contacted

Defense counsel’s office . . . to remind Defense counsel that the Joint Pretrial Order was past

due.” (1/17/20 Troy Ltr., at 1 (emphasis added).) As, in detailing the timeline of the relevant

communications between the parties, Troy is silent as to whether his firm made any efforts to

initiate discussions with Defendants’ counsel regarding the joint pretrial submissions during the

period from November 7, 2019 (when the submission deadline was set by the Court) to

December 20, 2019 (when the submissions were due), the Court now concludes that the firm

made no efforts to engage in the necessary discussions during that entire time. Moreover, it now

appears that the statements made by Schweitzer in his December 23, 2019 letter, asking belatedly

for a filing extension, were disingenuous. At about 9:30 p.m. on that date – the same date on

which the Court finally reached out to Troy Law to inquire why the overdue submissions had not

been made – Schweitzer wrote to the Court, stating: “The reason for the delay is that Plaintiffs

have been unable to reach Defendants . . . until today in the afternoon.” (Letter to the Court

from Schweitzer, dated Dec. 23, 2019 (“12/13/19 Schweitzer Ltr.”) (Dkt. 40) (emphasis added).)

Based on Troy’s January 17 letter, however, it now appears that Troy Law never even tried to



                                                 2
reach Defendants’ counsel until that date. Schweitzer also informed the Court on December 23

that “[a]n additional reason for the delay” was that Schweitzer had been on trial in another case,

in federal court in Massachusetts, and thus “could not timely file the proposed JPTO and Jury

Materials.” (Id. (emphasis added).) Even apart from the fact that Troy was also counsel of

record here, and was apparently not similarly occupied with the Massachusetts trial, this excuse

begs the question of why work could not have been done on the submissions in this case for the

five-plus weeks between the date when the Court ordered the submissions be made, and the date

in mid-December when, according to public records, Schweitzer’s trial in Massachusetts began.

       Second, although Schweitzer only asked the Court to extend the filing date to

December 26, it is now obvious that Troy Law had no reasonable plan to have all of the pretrial

submissions ready for filing by that date. In his January 17 letter, Troy now essentially contends

that it was not possible for the parties to work together, in any way, on jointly proposed jury

instructions, until after the Joint Pretrial Order was entirely finalized. As Troy Law did not reach

out to opposing counsel to begin the process of negotiating the terms of the Joint Pretrial Order

until December 23, it is not surprising that that negotiation process could not be completed

before the Christmas holidays. According to Troy, the proposed Joint Pretrial Order was not, in

fact, ready for submission until December 26, and thus – based on his view that the pretrial

materials could only be prepared in sequence – Troy Law did not provide opposing counsel with

a proposed draft of any part of the jury instructions until nearly 7:00 p.m. on that date. (See

1/17/20 Troy Ltr., at 2.) While it is true that a stipulation of fact may have eliminated the need

for a particular jury charge, the Court does not accept Troy’s underlying premise that the jury

charge was entirely dependent on the Joint Pretrial Order, such that no cooperative work on the

jury instructions could have been performed until the Joint Pretrial Order was completed. While



                                                 3
Troy Law is still quick to blame opposing counsel for any delays in filing (see id., at 2 (stating

that, “rather than show mercy to an adversary, [Troy Law] should have moved to sanction

[Defendants’ counsel] for her consistent delay of the case”)), the reality is that, after having

made no effort to work with opposing counsel before December 23 to prepare the joint

submissions, Troy Law’s request for an extension to December 26 had the effect of squeezing

opposing counsel into having only a minimal opportunity to confer with her own clients and to

respond to any proffered drafts.

       Finally, according to Troy’s most recent letter, the parties had agreed to the contents of

the proposed jury instructions and other outstanding materials by the afternoon of Wednesday,

January 15. (1/17/20 Troy Ltr., at 3 (“we agreed on a finalized voir dire, jury instruction, and

verdict sheet on January 15, 2020, at 15:16 [i.e., at 3:16 p.m.]”).) Nonetheless – even after this

Court’s Chambers had reached out more than once to inquire about status, including on

January 15 itself1 – Troy Law failed to file those materials with the Court until after business

hours on Friday, January 17, 2020. (See id.; see also Dkts. 51, 52, 53 (reflecting filing times of

7:14 p.m., 7:15 p.m., and 7:17 p.m.).) In the conclusion to his letter, Troy states that his firm

“diligently pursued agreement on all the joint materials and submitted what [it] submitted as

soon as [it] could” (1/17/20 Troy Ltr., at 3 (emphasis added)), a statement that is evidently

inaccurate, given that, based on his own chronology of events, the firm continued to hold onto

the overdue materials for more than two days after they were finalized for submission. Troy has

offered no explanation as to why the firm did not promptly file the joint submissions as soon as



       1
         Chambers’ inquiries to Troy Law were made by this Court’s Courtroom Deputy,
Ms. Aisha Bams (mistakenly referred to by Troy as a clerk (1/17/20 Troy Ltr., at 2)), and by one
of the Court’s Law Clerks, Hanna Martin, Esq. (whose name is misspelled by Troy, and whom
he mistakenly identifies as a “case manager” (id., at 3)).

                                                  4
